                  Case 2:20-cv-11236-RGK-PLA Document 2 Filed 12/11/20 Page 1 of 1 Page ID #:288



                   1        Nicholas O. Kennedy (State Bar No. 280504)
                            nicholas.kennedy@bakermckenzie.com
                   2        BAKER & McKENZIE LLP
                            1900 North Pearl Street, Suite 1500
                   3        Dallas, TX 75201
                            Telephone: 214 978 3000
                   4        Facsimile: 214 978 3099
                   5        Barry J. Thompson (State Bar No. 150349)
                            barry.thompson@bakermckenzie.com
                   6        BAKER & McKENZIE LLP
                            1901 Avenue of the Stars, Suite 950
                   7        Los Angeles, CA 90067
                            Telephone: 310 201 4728
                   8        Facsimile: 310 201 4721
                   9        Attorneys for Plaintiff
                            VITALY IVANOVICH SMAGIN
                10
                11                                   UNITED STATES DISTRICT COURT
                12                 CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
                13
                            VITALY IVANOVICH SMAGIN,                   Case No. 2:20-cv-11236
                14
                                        Plaintiff,                     EXHIBITS TO COMPLAINT
                15
                                  v.                                   [CONTINUED]
                16
                            COMPAGNIE MONÉGASQUE DE
                17          BANQUE a/k/a CMB BANK; ASHOT
                            YEGIAZARYAN a/k/a ASHOT
                18          EGIAZARYAN, an individual; SUREN
                            YEGIAZARYAN a/k/a SUREN
                19          EGIAZARIAN, an individual; ARTEM
                            YEGIAZARYAN a/k/a ARTEM
                20          EGIAZARYAN, an individual;
                            STEPHAN YEGIAZARYAN aka
                21          STEPHAN EGIAZARYAN, an
                            individual; VITALY GOGOKHIA, an
                22          individual; NATALIA DOZORTSEVA,
                            an individual; MURIELLE JOUNIAUX,
                23          an individual; ALEXIS GASTON
                            THIELEN, an individual; RATNIKOV
                24          EVGENY NIKOLAEVICH, an
                            individual; H. EDWARD RYALS, an
                25          individual; and PRESTIGE TRUST
                            COMPANY, LTD.,
                26
                                        Defendants.
                27
                28
 Baker & McKenzie LLP
1901 Avenue of the Stars,
        Suite 950                                                                      CASE NO. 2:20-cv-11236 __
 Los Angeles, CA 90067                                                                EXHIBITS TO COMPLAINT
   Tel: 310.201.4728
